ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Cutter Enterprises, LLC                       ) ASBCA No. 62766
                                              )
Under Contract No. W912LD-15-C-0002           )

APPEARANCE FOR THE APPELLANT:                    Peter J. Martin, Esq.
                                                  Hinckley, Allen & Snyder LLP
                                                  Hartford, CT

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 Harry M. Parent III, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 21, 2021



                                              JOHN J. TRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62766, Appeal of Cutter Enterprises,
LLC, rendered in conformance with the Board’s Charter.

      Dated: July 21, 2021



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals